Citation Nr: 9912570	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The Board construes the issue to be: Whether the appellant's 
appeal of a decision denying apportionment of the veteran's 
disability compensation benefits was timely perfected.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD


D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1988.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an October 1997 Special Apportionment decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
benefit.  The appellant, the veteran's daughter, filed a 
timely notice of disagreement, and was issued a statement of 
the case (SOC) in January 1998.  Following additional 
development, the denial was confirmed and continued by 
Special Apportionment decision and supplemental statement of 
the case(SSOC) issued in March 1998.  The RO received her 
substantive appeal on March 31, 1998.


REMAND

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated." Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has jurisdiction to determine its jurisdiction over a case.  
See Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing 
Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 
(1946)); Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

Initially, the Board notes that in a case concerning 
apportionment of benefits, the provisions of 38 U.S.C.A. § 
7105A (West 1991) regarding simultaneously contested claims 
apply.
Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a) (West 1991).  In 
the case of a simultaneously contested claim, to be timely, a 
NOD from the person or persons adversely affected must be 
filed within 60 days from the date of mailing of the 
notification of the determination to him or her; otherwise, 
that determination will become final.  The date of mailing of 
the letter of notification will be presumed to be the same as 
the date of that letter for purposes of determining whether a 
NOD has been timely filed.  38 U.S.C.A. § 7105A(a) (West 
1991); 38 C.F.R. § 20.501(a) (1998).

In addition, a substantive appeal must be filed within 30 
days from the date of mailing of the SOC.  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC for purposes of determining whether an appeal 
has been timely filed.  38 U.S.C.A. § 7105A(b) (West 1991); 
38 C.F.R. § 20.501(b) (1998).

Where a SSOC is furnished by the agency of original 
jurisdiction in a simultaneously contested claim, a period of 
30 days from the date of mailing of the SSOC will be allowed 
for response, but the receipt of a SSOC will not extend the 
time allowed for filing a substantive appeal as set forth in 
paragraph (b) of this section.  The date of mailing of the 
SSOC will be presumed to be the same as the date of the SSOC 
for purposes of determining whether a response has been 
timely filed.  Provided a substantive appeal has been timely 
filed in accordance with paragraph (b) of this section, the 
response to a SSOC is optional and is not required for the 
perfection of an appeal, unless the SSOC covers issues that 
were not included in the original SOC.  If a SSOC covers 
issues that were not included in the original SOC, a 
substantive appeal must be filed with respect to those issues 
within 30 days of the date of mailing of the SSOC in order to 
perfect an appeal with respect to the additional issues.  38 
U.S.C.A. § 7105A(b) (West 1991); 38 C.F.R. 
§ 20.501(c) (1998) (emphasis added).

An extension of the 30-day period to file a substantive 
appeal in simultaneously contested claims may be granted if 
good cause is shown.  In granting an extension, consideration 
will be given to the interests of the other parties involved.  
A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
substantive appeal.  38 U.S.C.A. § 7105A(b) (West 1991); 38 
C.F.R. § 20.503 (1998).  The request for extension must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another VA office.  A denial of a request for 
extension may be appealed to the Board.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a NOD and a formal appeal.  When 
an appellant fails to file a timely appeal, and does not 
request an extension of time in writing before the expiration 
of time for the filing of the substantive appeal, he or she 
is statutorily barred from appealing the decision of the 
agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

In this case, the appellant submitted a timely NOD as to the 
apportionment denial, and was issued a statement of the case, 
with carbon copy to the veteran, on January 15, 1998.  
However, the RO received the appellant's substantive appeal 
on March 31, 1998, well after the applicable 30-day 
delimiting period in simultaneously contested claims.  
Although the appellant submitted additional evidence and was 
issued a SSOC on March 2, 1998, the Board observes that 
38 C.F.R. § 20.302(c) (1998) specifically precludes the 
receipt of a SSOC from extending the time allowed for filing 
a substantive appeal.  Additionally, there is no evidence 
presented that the veteran had filed a formal request for a 
time extension prior to the expiration of the time limit for 
filing the substantive appeal.  Therefore, in accordance with 
the Court's findings in Roy, supra, the March 1998 
substantive appeal was not timely, and the Board has no 
jurisdiction over the issue which was developed and certified 
on appeal; that is, whether the appellant is entitled to 
apportionment of the veteran's disability compensation 
benefits.

Notwithstanding, the Board notes that the appellant has not 
been informed of her apparent failure to timely perfect an 
appeal as to the issue certified on appeal and of the Board's 
lack of jurisdiction over the matter.  Therefore, in order to 
accord the appellant every equitable consideration, the Board 
has re-characterized the issue on appeal and is remanding 
this case to the RO so that the appellant may be provided 
with a SOC regarding the timeliness issue and an opportunity 
to present argument and evidence which would tend to show 
that her appeal was, in fact, timely filed and perfected.  
See Marsh v. West, 11 Vet. App. 468, 470 (1998) (citations 
omitted) (the Board's obligation to assess its own 
jurisdiction cannot come at the expense of the procedural 
rights that belong to the appellant).

Thus, to ensure that VA has afforded the appellant due 
process, the case is REMANDED to the RO for the following 
development:

1.  The appellant should be furnished a 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes the evidence pertinent to the 
timeliness of her substantive appeal as 
to the October 1997 Special Apportionment 
Decision, as well as the laws and 
regulations governing perfection of 
appeals in simultaneously contested 
claims.  This document should include 
detailed reasons and bases for the 
decisions reached.  The appellant should 
then be given an appropriate opportunity 
to present argument and additional 
evidence regarding this matter.

2.  The appellant and must be informed 
that whether the appeal from the October 
1997 Special Apportionment Decision was 
timely filed, is a separate issue and, 
thus, a substantive appeal, VA Form 9, 
Appeal to the Board must be filed in a 
timely manner.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process of 
law.  No action is required of the appellant or the veteran 
until they receive further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


